Petition for Writ of Mandamus Denied and Memorandum Opinion filed
October 14, 2014.




                                   In The

                   Fourteenth Court of Appeals

                              NO. 14-14-00770-CV



 IN RE RIVERFOREST MOBILE HOME COMMUNITY, L.L.C., KEITH
         GOSSETT, AND DANIEL ANDREW KLEIN, Relators


                       ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                            125th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2013-49453

                       MEMORANDUM OPINION

     On September 24, 2014, relators Riverforest Mobile Home Community,
L.L.C., Keith Gossett, and Daniel Andrew Klein filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P.
52. In the petition, relators ask this court to compel the Honorable Kyle Carter,
presiding judge of the 125th District Court of Harris County, to vacate an order
granting a motion by the real party in interest to sever relators’ counterclaims.

      Relators have not satisfied their burden to demonstrate entitlement to
mandamus relief. Accordingly, we deny relators’ petition for writ of mandamus.



                                   PER CURIAM

Panel consists of Justices Boyce, Jamison, and Donovan.